Citation Nr: 0425707	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1975 to October 
1977.  The veteran's DD Form 214 reflects two years, 11 
months, and 28 days of additional active service, the 
specific dates of which have not been verified.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The RO's October 2001 rating decision found no new and 
material evidence to reopen the previously denied claim for 
service connection for bilateral hearing loss.  In a 
September 2003 decision on appeal, the Board found new and 
material evidence, reopened the claim, and remanded the case 
to the RO for additional development.  The case has returned 
to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  Pursuant to the Board's September 2003 remand, the 
veteran was afforded a VA audiology examination in April 
2004.  The examination report includes an opinion as to the 
etiology of the veteran's hearing loss.  In her August 2004 
Informal Hearing Presentation, the veteran's representative 
asserts that the VA examination and opinion is inadequate and 
seeks a new examination and opinion.  She alleges that the 
opinion fails to discuss evidence in service medical records 
that is favorable to the veteran's claim.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2 
(2003).  The representative also requested that the new 
examination be performed by an examiner who has not 
previously evaluated the veteran.  In order to comply with 
this request, the case is remanded for a new examination.  

The Board notes that, in August 2004, the veteran submitted 
to the RO a lay statement concerning the etiology of his 
hearing loss.  The RO received this evidence after it issued 
the June 2004 supplemental statement of the case but before 
it certified the appeal to the Board.  However, it did not 
furnish the veteran and his representative with a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(b) (when a supplemental statement of the case is required).  
When readjudicating the claim on remand, the RO should take 
care to evaluate all the evidence of record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the nature and 
etiology of his bilateral hearing loss.  
The RO should secure this examination 
from an examiner who has not previously 
evaluated the veteran, utilizing a fee-
basis examination if necessary.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  

The examiner is asked to review the 
claims folder, to include service medical 
records (located in the manila envelope 
in the claims folder), particularly all 
audiometric or other hearing tests 
performed at entrance to, during, and at 
separation from active service, and all 
VA examinations, to include outpatient 
audiology examination.  Based on current 
examination and review of the relevant 
audiological evidence of record, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's current bilateral 
hearing loss is related to service, 
particularly exposure to noise therein.  
The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The opinion should also include an 
assessment of whether the veteran had 
hearing loss prior to entrance into 
service and, if so, whether such hearing 
loss increased in severity during 
service.  In providing this opinion, the 
examiner should include a complete 
explanation of the rationale.  The 
examiner is specifically asked to discuss 
information provided in the Hearing 
Conservation memorandum of January 1976 
that indicated that the veteran had 
hearing loss due to noise exposure.  If 
the examiner is unable to offer the 
requested opinion, the report should so 
state.   

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  It 
must consider all evidence of record, to 
include evidence received since the June 
2004 supplemental statement of the case.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


